Title: To James Madison from Bushrod Washington, 28 March 1803
From: Washington, Bushrod
To: Madison, James


SirBaltimore March 28. 1803
Forsyth’s treatise which you were so polite as to lend me, I brought as far as Alexa, with an intention of returning it as I passed thro’ the City, but in the hurry which an unexpected call of the stage occasioned, the book was forgotten. I wrote last night from George town to request it might be sent on to you today, but lest this may not have been done, I forward you a Copy from this place. Should both go safe to hand, You will have the goodness to leave one of them with Mr Forest until my return.
The work appears to be a very valuable one, & I pray you to accept my thanks for the opportunity you afforded me of perusing it before I left home. I am Sir very respectfully Yr Obt. Servt.
Bush. Washington
 

   
   RC (PP: Hampton L. Carson Collection). Docketed by JM.




   
   This was probably William Forsyth’s A Treatise on the Culture and Management of Fruit Trees … (Philadelphia, 1802; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 2236).



   
   Bushrod Washington (1762–1829), a nephew of George Washington, was a Revolutionary War veteran and lawyer who was appointed an associate justice of the U.S. Supreme Court in 1798 and served until his death.


